Citation Nr: 0915284	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-07 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to 
September 1951 and from September 1954 to December 1970.  The 
Veteran died on December [redacted], 2006.  The appellant is the 
Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), that denied entitlement to 
service connection for the cause of the Veteran's death and 
denied entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 2002).

The appellant testified at a video conference Board hearing 
in January 2009.  A transcript of the testimony has been 
associated with the claims file.  Subsequent to such hearing, 
in March 2009 the appellant submitted private medical records 
and a private medical opinion, and waived RO review of such 
additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Briefly, the appellant contends that the Veteran's death is 
related to his service-connected disabilities.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c)(1).

According to the death certificate, the Veteran died in 
December 2006 due to metastatic colon cancer.  No secondary 
or underlying causes were noted.  The appellant claims that 
the certification of death was not completed by the physician 
treating the Veteran immediately prior to his death.

At the time of the Veteran's death, service connection was in 
effect for coronary artery disease post CABG x 4 with ACID 
replacement, associated with his diabetes mellitus; 
rhinophyma with acne rosacea; diabetes mellitus; hearing 
loss; peripheral neuropathy of both lower extremities, 
associated with diabetes mellitus; hypertension; and erectile 
dysfunction, associated with diabetes mellitus.  Prior to the 
veteran's death, service connection had been denied for colon 
cancer in October 2006, as service treatment records failed 
to show evidence of colon abnormality, and colon cancer is 
not one of the presumptive diseases entitled to service 
connection for exposure to herbicides.  38 U.S.C.A. § 1116.

The appellant submitted a letter from a physician, Dr. G.T., 
M.D., whom had treated the Veteran prior to his death.  Dr. 
G.T. opined that the Veteran died as a result of colon cancer 
and complications caused by his pre-existing diabetes 
mellitus and congestive heart failure.  

Private treatment records show that the Veteran was treated 
immediately prior to his death for ventricular tachycardia 
with multiple automatic cardioverter-difibrillator shocks, 
ischemic cardiomyopathy, coronary artery disease, congestive 
heart failure, diabetes, hypertension, and colon cancer, 
among other medical problems.

A VA medical opinion has not been sought or obtained in this 
case to determine the etiology of the Veteran's death.  Under 
the circumstances, and particularly given Dr. G.T.'s opinion 
that the Veteran's service-connected disabilities contributed 
to his demise in some fashion, the Board is of the opinion 
that VA is required to obtain a medical opinion in this case.  
See generally, McLendon v. Nicholson, 20 Vet. App. 79, 84-86 
(2006).

The § 1318 DIC claim is inextricably intertwined with the 
cause-of-death claim as it turns on whether the Veteran's 
death is service connected.  As such, the Board may not 
properly review this claim until the cause-of-death issue is 
adjudicated.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue 
has been rendered).

The appellant should also be provided with notice in 
compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
which held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  However, in dependency 
and indemnity compensation (DIC) cases where the veteran was 
service-connected during his lifetime, the Court found that 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service- connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Under the circumstances, the Board 
believes appropriate action is necessary to comply with the  
ruling in Hupp. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  Additional notice should be issued 
to the appellant in compliance with 
Hupp to include:  (1) a statement of 
the conditions, if any, for which the 
Veteran was service-connected at the 
time of his death; (2) an explanation 
of the evidence and information 
required to substantiate a DIC claim 
based on a previously service-connected 
condition; and (3) an explanation of 
the evidence and information required 
to substantiate a DIC claim based on a 
condition not yet service-connected.

2.  The RO should arrange for a VA 
physician to review the medical records 
contained in the Veteran's claims folder.  
The examiner should provide an opinion 
and rationale as to whether it is at 
least as likely as not (i.e. whether 
there is a 50 % chance or greater) that 
any of the Veteran's service-connected 
disabilities (coronary artery disease 
post CABG x 4 with ACID replacement, 
associated with his diabetes mellitus; 
rhinophyma with acne rosacea; diabetes 
mellitus; hearing loss; peripheral 
neuropathy of both lower extremities, 
associated with diabetes mellitus; 
hypertension; erectile dysfunction, 
associated with diabetes mellitus) caused 
or contributed to his death.  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should discuss why an 
opinion is not possible.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



